                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                            Case No. 11-cr-20767

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
TYRONE QUENTIN JOHNSON,

                        Defendant.

__________________________________________/

                  ORDER DENYING MOTION TO REDUCE SENTENCE

        On May 2, 2013, Defendant Tyrone Quentin Johnson was sentenced to 270 months in

custody after being convicted of various counts related to the possession and distribution of heroin.

ECF No. 58. He has now filed a motion seeking a sentencing reduction under the First Step Act of

2018. ECF No. 90.

        Defendant’s motion will be denied. Pursuant to Section 404(b) of the First Step Act, “a

court that imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed.” P.L. 115-391, Section 404(b). Accordingly, a petitioner must have been

sentenced prior to August 3, 2010 (the date of the enactment of the Fair Sentencing Act) to be

eligible for relief under the First Step Act.

        Defendant was sentenced on May 8, 2013, almost three years after the Fair Sentencing Act

was enacted. ECF No. 58. He has already received any benefit the Fair Sentencing Act would give

him.
       Accordingly, it is ORDERED that Defendant’s motion for a sentencing reduction under

the First Step, ECF No. 90, is DENIED.




       Dated: February 12, 2020                                s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                              PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was served
                      upon each attorney of record herein by electronic means and to Tyrone
                      Quentin Johnson #46589-039, FAIRTON FEDERAL
                      CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                      420, FAIRTON, NJ 08320 by first class U.S. mail on February 12,
                      2020.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                       -2-
